Citation Nr: 0700027	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from July 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a June 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In subsequent correspondence, the veteran clarified that he 
was seeking a video-conference hearing.  The veteran failed 
to report for the hearing which was set for a date in 
December 2005.  38 U.S.C.A. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran had level III hearing in the right ear and 
level IV hearing in the left ear on VA audiological 
examination in September 2003.

2.  The veteran had level II hearing in the right ear and 
level II hearing in the left ear on VA audiological 
examination in May 2005.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86 and Code 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the June 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in June 2003, prior to 
the adjudication of the claim in October 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports and VA audiological examinations.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the June 
2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran underwent a VA audiological consultation in May 
2003.  Although the examination provided puretone audiometry 
testing graphs, no numerical designations were provided for 
the individual ears.  Consequently, the pure tone thresholds 
for the left and right ears are unclear, and this examination 
report is not adequate for rating purposes.

In September 2003, the veteran underwent a VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 20, 60, 80, and 90 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 63 decibels.  Left ear pure tone thresholds 
were 20, 70, 90, and 105 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 71 decibels.  The speech recognition score for the right 
ear was 88 percent and for the left ear was 78 percent.  The 
diagnosis was hearing within normal limits through 1000 hertz 
with mild/moderate dropping to severe/profound sensorineural 
hearing loss at 1500-8000 hertz, bilaterally.  

In May 2005, the veteran underwent another VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 30, 60, 80, and 90 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 65 decibels.  Left ear pure tone thresholds 
were 30, 65, 95, and 105 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 74 decibels.  The speech recognition score for the right 
ear was 94 percent and for the left ear was 96 percent.  It 
was noted that the examination did not represent any change 
in the way of evaluating the presence or severity of the 
veteran's hearing loss.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In this case, however, the rating issue on 
appeal involves the propriety of an original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board has assessed the level of disability 
from the date of initial application for service connection 
to the present, determining whether the level of impairment 
warrants different disability ratings at different times over 
the life of the claim - a practice known as "staged 
rating."

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2006).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2006).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The results of the audiometric tests conducted by the VA in 
September 2003 and May 2005 fail to demonstrate that a higher 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss.

The veteran's September 2003 VA audiological evaluation 
revealed an average puretone threshold hearing level of 63 dB 
for the right ear, with a speech discrimination score of 88 
percent. An average puretone threshold hearing level of 71 dB 
with a speech discrimination score of 78 percent was reported 
for the left ear. Application of these scores to table VI in 
the rating schedule results in a designation of "III" for 
the right ear and a designation of "IV" for the left ear.  
When applied to table VII, this results in a ten percent 
evaluation under Diagnostic Code (DC) 6100.

The veteran's May 2005 VA audiological evaluation revealed an 
average puretone threshold hearing level of 65 dB for the 
right ear, with a speech discrimination score of 94 percent.  
An average puretone threshold hearing level of 74 dB with a 
speech discrimination score of 96 percent was reported for 
the left ear.  Application of these scores to table VI 
results in a designation of "II" for the right ear and a 
designation of "II" for the left ear.  When applied to 
Table VII, this results in a noncompensable (0 percent) 
evaluation under DC 6100.

The Board also points out that the pure tone thresholds 
recorded in the September 2003 VA examination for the left 
ear reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz; hence, exceptional hearing impairment under 38 
C.F.R. § 4.86(b) is demonstrated.  Specifically, a pure tone 
threshold of 20 dB at 1000 Hertz and a puretone threshold of  
70 dB at 2000 Hertz was recorded.  The Board finds, however, 
that application of that regulatory section does not result 
in a higher rating.  Applying these findings to 38 C.F.R. § 
4.85, Table VIA, results in a designation of Level VI hearing 
acuity in the left ear which is then elevated to the next 
higher Roman numeral of VII.  Although Table VI demonstrates 
Level IV hearing for the left ear, under Table VIa, the left 
ear indicates Level VI hearing loss plus one level per 
regulations, or Level VI.  A designation of III remains for 
the right ear.  Application of these results to Table VII 
corresponds to a 20 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

The results of the VA audiological examinations do not 
warrant a higher evaluation for the veteran's service-
connected bilateral hearing loss.  As indicated above, 
ratings for hearing loss are determined by a "mechanical" 
application of the ratings schedule to audiometric findings.  
Lendenmann, 3 Vet. App. at 345.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 20 
percent for bilateral hearing loss at any point during the 
appeal period.  Thus, staged rating, pursuant to Fenderson, 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2006).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


